Citation Nr: 0301480	
Decision Date: 01/27/03    Archive Date: 02/04/03

DOCKET NO.  00-09 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to an effective date earlier than February 2, 
1998 for the award of a 50 percent evaluation for post-
traumatic stress disorder (PTSD) with dysthymia.

(The issues of entitlement to secondary service connection 
for cardiovascular disease, to include hypertension, and 
for a gastrointestinal disorder shall be the subjects of a 
future appellate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from November 1942 to 
January 1944.

This appeal arises from a November 1998 rating action that 
reacharacterized the veteran's service-connected 
psychiatric disorder from a psychoneurosis, anxiety 
reaction, to PTSD with dysthymia, and increased the rating 
for that disorder from 10 percent to 50 percent, effective 
April 20, 1998.  The veteran filed a Notice of 
Disagreement (NOD) with the assigned effective date in 
April 1999, and a Statement of the Case (SOC) was issued 
in March 2000.  A Substantive Appeal was received in April 
2000.

In January 2002, the veteran testified at a hearing before 
a hearing officer at the RO; the transcript of that 
hearing is of record.  

By Supplemental SOC (SSOC) issued in February 2002, the RO 
granted an earlier effective date of February 2, 1998 for 
the award of a 50 percent rating for PTSD with dysthymia.  
The veteran has continued his appeal for an earlier 
effective date.

The Board of Veterans Appeals (Board) is undertaking 
additional development with respect to the claims for 
secondary service connection for cardiovascular disease, 
to include hypertension, and for a gastrointestinal 
disorder, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (January 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
shall provide notice of the development as required by 
Rule of Practice 903 (67 Fed. Reg. 3,099, 3,105) (January 
23, 2002) (to be codified at 38 C.F.R. § 20.903).  After 
giving the notice and reviewing your response thereto, the 
Board shall prepare a separate appellate decision 
addressing these issues.


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the earlier effective date claim has been 
accomplished.

2. The veteran's February 2, 1998 communication to a VA 
social worker, during outpatient evaluation, of an 
intent to seek an increased rating for his service-
connected psychoneurosis constitutes an informal claim 
for that benefit.

3. In June 1998, the RO received the veteran's formal claim 
for a rating in excess of 10 percent for his service-
connected psychoneurosis.

4. In a November 1998 rating decision, the RO 
recharacterized the veteran's psychiatric disability and 
increased the rating for such disability from 10 to 50 
percent, effective April 20, 1998; in a February 2002 
decision, the RO assigned an earlier effective date of 
February 2, 1998 for the award of the 50 percent 
evaluation.

5. Prior to February 1998, there was no pending claim 
(formal or informal) pursuant to which a 50 percent 
rating could have been restored or granted.  


CONCLUSION OF LAW

The criteria for an effective date earlier than February 
2, 1998 for the award of a 50 percent rating for PTSD with 
dysthymia are not met.  38 U.S.C.A. §§ 5101(a), 5110 (West 
1991); 38 C.F.R. §§ 3.151(a), 3.155(a), 3.156, 
3.157, 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West Supp. 2001).  This 
liberalizing law is applicable to this appeal.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  The VCAA and implementing regulations 
essentially eliminate the concept of the well-grounded 
claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of the VA to notify a claimant of the information 
and evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).  In 
addition, they define the obligation of the VA with 
respect to its duty to assist the claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A (West Supp 2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

Considering the record in light of the above, the Board 
finds that the passage of the VCAA and its implementing 
regulations does not prevent the Board from rendering a 
decision on the earlier effective date issue at this time, 
as all notification and development action needed to 
render a fair decision on the claim on appeal has been 
accomplished.

In this regard, the Board notes that, in the November 1998 
rating action, the March 2000 SOC, and the February 2002 
SSOC, the veteran and his representative were furnished 
notice of the pertinent laws and regulations governing 
entitlement to the benefit he seeks, the evidence which 
would substantiate his claim, and the evidence which had 
been considered in connection with his appeal.  Thus, the 
Board finds that the veteran has been provided ample 
opportunity to submit such information and evidence.  
Moreover, because, as explained below, there is no 
indication whatsoever that there is any existing, 
potentially relevant evidence to obtain, the statutory and 
regulatory requirement that the VA notify a claimant what 
evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the VA, is 
not at issue in this case.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103A and 38 C.F.R. § 3.159).  Thus, the Board 
finds that the VA's duty to notify has been met.

The Board also finds that the duty to assist has been met, 
and that all necessary development has been accomplished.  
The veteran has testified at a hearing on appeal.  It 
appears that all existing, pertinent evidence relative to 
the claim is of record.  Significantly, neither the 
veteran nor his representative has identified, and the 
record does not otherwise indicate, any existing pertinent 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  

The Board emphasizes that the key question on appeal 
involves a determination as to when a claim was received 
or when entitlement to a certain benefit arose.  Under the 
laws and regulations governing effective dates of awards, 
the date of the filing of the claim, more often than not, 
is the controlling factor.  For the reasons explained in 
more detail below, any later-developed evidence, even if 
establishing earlier entitlement, would not affect the 
outcome of the claim for a rating in excess of 10 percent 
for PTSD with dysthymia prior to February 2, 1998.  
Therefore, the Board concludes that such evidence is not 
shown to be necessary for the resolution of the claim, and 
provides no basis for remand.  

Under these circumstances, and in view of the bases for 
the denial of the claim, as explained below, the Board 
finds that the veteran is not prejudiced by the Board's 
consideration of the claim, at this juncture, without 
first remanding it to the RO-either for explicit VCAA 
consideration or for any additional notification and/or 
development action.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  

In this case, the veteran requests an effective date for 
the award of a 50 percent rating for PTSD with dysthymia 
prior to February 2, 1998.  He requests that such award be 
effective from the day following separation from service 
in January 1944, when service connection for his 
psychiatric disorder was granted and an initial 50 percent 
rating assigned.  He has offered contradictory assertions 
with respect to the question of whether he historically 
appealed the reductions in his percentage disability 
ratings, stating in a letter of March 1999 that he did not 
have time to fight for his rights; testifying at the 
January 2002 hearing on appeal that he never challenged 
the reductions in rating between the 1940's and 1998; and 
stating in a March 2002 letter that he did 
contemporaneously appeal reductions in rating from 50 
percent to 30 percent, and from 30 percent to 10 percent. 

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or 
dependency and indemnity compensation based on a claim for 
increase will be the date of receipt of the claim or the 
date the entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  It is 
specifically otherwise provided in only one instance: an 
increased award will be effective the earliest date as of 
which it is ascertainable that an increase in disability 
had occurred, if the application for the increased award 
is received within one year from such date.  38 U.S.C.A. § 
5100(b)(2); 38 C.F.R. § 3.400(o)(2).  

A report of examination or hospitalization will be 
accepted as an informal claim for benefits under an 
existing law, if the report relates to a disability that 
may establish entitlement.  38 C.F.R. § 3.157(a).  

Once a formal claim for compensation has been allowed, 
receipt of a report of VA examination or hospitalization 
will be accepted as an informal claim for increased 
benefits.  The date of VA outpatient or hospital 
examination or date of admission to a VA hospital will be 
accepted as the date of receipt of a claim.  The 
provisions of this paragraph apply only when such reports 
relate to examination or treatment of a disability for 
which service connection has previously been established 
or when a claim specifying the benefit sought is received 
within 1 year from the date of such examination, 
treatment, or hospital admission.  38 C.F.R. 
§ 3.157(b)(1).

A specific claim in the form prescribed by the VA must be 
filed in order for benefits to be paid to any 
individual under the laws administered by the VA.  
38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any 
communication or action, indicating an intent to apply for 
1 or more benefits under the laws administered by the VA, 
from a claimant, his duly-authorized representative, a 
Member of Congress, or some person acting as next friend 
of a claimant who is not sui juris may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).  

In this case, the record shows that service connection for 
a psychoneurosis, anxiety, was granted by rating action of 
March 1944, and a 50 percent rating was assigned from 
January 23, 1944, the day following separation from 
service.  

By letter of December 1944, the veteran was notified of a 
rating action the same month that proposed to reduce his 
rating from 50 percent to 30 percent, effective February 
1945.  Following the veteran's letter expressing 
dissatisfaction with this proposed reduction, the RO, by 
rating action of February 1945, restored the percent 
rating from January 23, 1944.   

By letter of April 1945, the veteran was notified of a 
rating action the same month that his rating for 
psychiatric disability was to be reduced from 50 percent 
to 30 percent, effective March 23, 1945, the date he 
failed to report for a scheduled VA psychiatric 
examination.  The veteran was notified of the denial and 
of his appellate rights in a letter dated later in April 
1945; however, but he did not file an appeal within 1 year 
of the notice of the reduced award.  

The subsequent record is devoid of any communication from 
or action on the part of the veteran that constitutes a 
claim for or indicates an intent to apply for a rating in 
excess of 30 percent for a psychoneurosis prior to 
December 10, 1945.  

By letter of December 1945, the veteran was notified of a 
rating action that same month that proposed to further 
reduce his rating from 30 percent to 10 percent, effective 
February 10, 1946, based on a November 1945 VA examination 
report showing improvement of his psychiatric disorder.  
Again, the veteran was notified of his appellate rights, 
but he did not file an appeal within 1 year of the notice 
of the reduced award.  

The subsequent record is devoid of any communication from 
or action on the part of the veteran that constitutes a 
claim for or indicates an intent to apply for a rating in 
excess of 10 percent for a psychoneurosis prior to October 
1946.  

By letter of October 1946, the RO notified the veteran 
that the rating assigned for his psychiatric disability 
had been reviewed under the revised 1945 Schedule for 
Rating Disabilities, and that the reduction in rating from 
30 percent to 10 percent was confirmed and continued.  The 
RO also notified the veteran anew of his appellate rights, 
but there is no evidence that he initiated an appeal by 
filing a NOD within 1 year of the October 1946 notice of 
the confirmed rating.  

The subsequent record is devoid of any communication from 
or action on the part of the veteran that constitutes a 
claim for or indicates an intent to apply for a rating in 
excess of 10 percent for a psychoneurosis prior to October 
1950.

By letter of November 1950, the veteran was notified of an 
October 1950 rating action that confirmed and continued a 
10 percent rating for a psychoneurosis, anxiety reaction, 
based on a September 1950 VA examination report. He was 
further notified of his appellate rights, but there is no 
evidence that he appealed that by filing a NOD within 1 
year of the notice of the confirmed rating.  

While the veteran contends that he should be granted an 
earlier effective date back to 1944, there is no pending 
claim between 1944 and 1950 pursuant to which a 50 percent 
evaluation for his service-connected psychiatric disorder 
could be restored or granted.  As indicated above, the 
veteran clearly expressed dissatisfaction with the 
proposal, in December 1944, to reduce his initial 50 
percent award, and the 50 percent rating subsequently was 
restored effective the date it was initially granted.  
However, there is no evidence that the veteran appealed 
any of the later reductions in his award, or the October 
1946 and October 1950 ratings confirming the then assigned 
10 percent evaluation; thus, those determinations are 
final based upon the evidence then of record.  See 
Veterans Regulation No. 2(a), pt. II, par. III; VA 
Regulation 1008 (effective January 25, 1936 to December 
31, 1957) (prescribing a one-year time limit from the date 
of notification of an action for filing a notice of 
disagreement to initiate an appeal).  See also 38 U.S.C.A. 
§ 7105; and 38 C.F.R. §§ 20.302, 20.1103.  As each of 
those matters is considered finally resolved, none can 
provide a basis for assignment of an earlier effective 
date for the 50 percent award.  Also as indicated above, 
there is no evidence of any formal or informal pending 
claim for an increased rating between the 1944 grant of 
service connection and initial 50 percent rating assigned 
and the 1950 continuation of the 10 percent rating.  

Further, the subsequent record is devoid of any 
communication from or action on the part of the veteran 
which constitutes a claim for or indicates an intent to 
apply for a rating in excess of 10 percent for a 
psychoneurosis prior to the February 2, 1998 VA outpatient 
social work report wherein the veteran was noted to be 
seeking an increased rating for his service-connected 
psychiatric disorder.  The Board finds that the RO, by 
February 2002 SSOC, properly awarded the veteran an 
effective date of February 2, 1998 for a 50 percent rating 
for PTSD based on the VA outpatient record of the same 
date (of which VA was in constructive possession) which 
constituted an informal claim for a rating in excess of 10 
percent for that disorder, in light of the veteran's 
formal claim for that benefit which was subsequently 
received in June 1998, and the July 1998 VA psychiatric 
examination clinical findings showing entitlement to a 50 
percent rating.  The Board finds that no psychiatric 
medical records, VA or private, were introduced into the 
record, nor was the VA in constructive possession of any 
such records, subsequent to the final, unappealed October 
1950 rating action and prior to the abovementioned 
February 2, 1998 VA outpatient record which constitutes an 
informal claim for an increased rating.  

As the filing of the informal claim for increase in this 
case preceded any ascertainable increase in disability, 
the Board finds that the general rule of 38 U.S.C.A. 
§ 5110(a) applies, and thus the effective date of the 
claim for a rating in excess of 10 percent for PTSD with 
dysthymia may properly be no earlier than the date of the 
informal claim for that benefit, that is, February 2, 
1998.  Accordingly, the appeal for an earlier effective 
date must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is 
not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).


ORDER

The claim for an effective date earlier than February 2, 
1998 for the award of a 50 percent rating for PTSD with 
dysthymia is denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

